DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 02/18/2022 are acknowledged and have been fully considered. Claims 8-11 are pending. Claims 8-11 are newly added. Claims 1-7 have been canceled. 
The previous objections and rejections of claims 1-7 are moot in light of the cancellation of the claims in the amendment filed on 02/18/2022.
Claim Objections
Claim 8 is objected to because of the following informalities: The phrase “in a subject’s” in line 2 is repeated, i.e. recited twice. It is suggested to delete one of the occurrences. Claim 8 is also objected to because of convoluted language in step (4). It is suggested to amend step (4) to recite “determining the blood coagulation time of the at least one sample prepared in step (3);”. The term “are” in step (5) is a typographical error and is suggested to be amended to “area”. Steps (5) and (11) recite extraneous words in the phrase "against as a function of sample concentration". It is suggested to amend to "against the coagulation factor inhibitor-positive blood plasma sample concentration" or "as a function of the coagulation factor inhibitor-positive blood plasma sample concentration in step (5), and "against the test blood plasma sample concentration" or "as a function of the test blood plasma sample concentration" in step (11).
Claim 8 is also objected to because step (9) recites preparing at least one sample comprising a known volume of the coagulation factor inhibitor-positive blood sample and normal blood plasma sample. This appears to be an error because this is the same step as step (3). The instant method prepares mixed samples of test plasma and normal plasma, prepares mixed samples of coagulation inhibitor-positive blood plasma and normal plasma, determines the coagulation times of the different samples, plots the values on a graph, computes the area under the curve and compares the areas (see previous claim 1 filed on 08/01/2019). It is suggested to amend step (9) to recite “preparing at least one sample comprising a known volume of the subject’s test blood plasma sample and normal blood plasma sample;”.
Claims 9-11 are objected to because they contain convoluted language. The phrase “the coagulation time is greater than” in line 2 is extraneous because the limitation “the coagulation time of the factor inhibitor-positive blood sample” is repeated in line 3. It is suggested to delete “the coagulation time is greater than” in line 2 of claims 9-11.
Appropriate correction is needed.
Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejections below are new as necessitated by the amendment filed on 02/18/2022.
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites determining the coagulation times in step (1) and this renders the claim indefinite. Different types of coagulation times can be determined for a blood plasma sample (see instant specification [0002] on pages 1-2, see para. 1 on page 10). Step (1) recites multiple coagulation times are determined because it recites times (in plural). The claim is indefinite because it is not clear which different types of coagulation times are determined in step (1). Subsequent steps (2), (4), (7), (8), (10) in the claim also determine the coagulation time of different samples. The claim is further indefinite because it is not clear if the same type of coagulation time is determined in each of the subsequent steps. It is not clear if multiple plots are drawn in step (5) for each of the determined coagulation times in step (1) of claim 8 or if all the blood coagulation times are plotted in the same plot. The method recited in claim 8 can be properly performed only if the same type of coagulation time is determined for each of the different samples in steps (1), (2), (4), (7), (8) and (10). It is suggested to amend to “determining the coagulation time” in step (1).
Claim 8 is further indefinite because steps (5) and (11) recite determining the area under the curve of a plot of the determined coagulation times against as a function of sample concentration. It is unclear which sample is referred to in the calculation of the “sample concentration” because there are multiple samples: a coagulation factor inhibitor-positive blood plasma sample, a normal blood plasma sample, and the test blood plasma sample.  Therefore, the claim term “sample concentration” lacks proper antecedent basis.  The claim does not set forth the mathematical function that is used to plot the curve between coagulation times and concentration in steps (5) and (11). Therefore it is unclear as to how to determine the area under the curve in the plot and determine the type of prolongation of the blood coagulation time of a subject as required by the method of claim 8. 
Claim 8 is also indefinite because step (7) recites determining the coagulation time of the subject’s blood plasma sample. It is not clear if this refers to the test blood plasma sample prepared in step (6) or a different sample. It is suggested to amend step (7) to recite “determining the coagulation time of the test blood plasma sample of the subject using the same reagents and test device used in (1);”. 
Claim 8 is also indefinite because step (10) of the claim recites determining the coagulation time of the sample prepared in (9). However, in step (9) at least one sample is prepared, so it is not clear to which of these at least one samples that step (10) is referring to. It is suggested to amend to “determining the coagulation time of the at least one sample prepared in (9);”.
Dependent claims 9-11 are rejected for the same reasons.
Claims 9-11 are further indefinite because of the term “factor inhibitor-positive blood sample” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this refers to the “coagulation factor inhibitor-positive” blood sample or if it refers to another type of factor in the blood. It is suggested to amend to “coagulation factor inhibitor-positive blood sample”.  Claims 9-11 are further indefinite because the term “diluted” is confusing as to whether the dilution takes place during any of the steps in claim 8 or in an additional step not recited in claim 8.
Appropriate correction is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejections below are new as necessitated by the amendment filed on 02/18/2022.
Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas – mathematical relationships and calculations or mental steps) without significantly more. 
The claim(s) recite(s) a method for determining a cause of prolongation of blood coagulation time in a plasma sample (classifying the plasma sample as a coagulation factor inhibitor type or a coagulation factor deficient type) and does recite active method steps of determining blood coagulation times different types of samples, a coagulation factor inhibitor-positive sample (which is a reference sample), test plasma sample from a subject, a normal plasma sample, and mixed samples with known volumes of coagulation factor inhibitor-positive sample/test plasma and normal plasma.  Thus, the claims are directed to a process (Step 1: Yes).
The claims set forth judicial exceptions which are abstract ideas.  In step (5)  and step (11) of claim 8, the method comprises determining the area under the curve of a plot of coagulation times of the different samples vs concentration. These steps are mathematical calculations. In step (12), the calculated areas are compared and the test plasma sample is classified as a coagulation factor inhibitor type or a coagulation factor deficient type based on the comparison which is a mental step.
The judicial exceptions are not integrated into a practical application. The only additional elements recited in claim 8 are preparing and measuring blood coagulation times of different types of samples, a coagulation factor inhibitor-positive sample (which is a reference sample), test plasma sample from a subject, a normal plasma sample, and mixed samples with known volumes of coagulation factor inhibitor-positive sample/test plasma and normal plasma. The additional limitations in claim 8 are all data gathering steps and mathematical calculations on plotting a graph of the gathered data and calculate areas in the plotted graphs.  Dependent claims 9-11 recite further sample preparation and data gathering steps on how the coagulation factor inhibitor-positive sample is prepared. The additional limitations are recited at a high-level of generality and do not integrate the abstract idea (mathematical relationships and formulas and co-relation of the calculated values to the cause of the prolongation of the blood coagulation times) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to a judicial exception (abstract ideas, Step 2A – Yes).
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception.  The claims do recite active method steps of mixing known volumes of a coagulation factor inhibitor-positive sample and test plasma sample with the normal plasma sample and measuring blood coagulation times of the coagulation factor inhibitor-positive sample, test, normal and mixed samples. However, these steps are well known, routine and conventional activities in the art before the filing of the instant invention. Kagawa (Blood coagulation compensation test, Aug. 2006, Applicant IDS) teaches a blood coagulation mixing test in which normal plasma is added to a test plasma and blood coagulation times such as activated partial thromboplastin time (APTT) and/or prothrombin time (PT) are measured and the reasons for the prolongation of the blood coagulation time is predicted (pg. 1 Introduction).  Kagawa teaches a test plasma is mixed in varying mixing ratio with normal plasma in which all coagulant activities are normal to prepare a series of test samples (0% - test plasma alone, 100% - normal plasma alone, 20% (80% test plasma and 20% normal plasma), 50% and 80%; see page 5 section 3 Methods and evaluation para. 1).  Kagawa teaches measuring APTT or PT for each of the samples, drawing a polygonal line graph wherein the blood coagulation time represent the vertical axis and the ratio % of the normal or test plasma mixed is the horizontal axis (see page 5 section 3 Methods and evaluation para. 2). Kagawa teaches the type of coagulation deficiency (coagulation inhibitor type or coagulation factor deficient type) can be predicted based on the shape of the graph (concave graph is coagulation factor deficient type or convex graph is coagulation factor inhibitor type compared to a straight line (see page 5 section 3 Methods and evaluation para. 3, see Fig. 3a,3b).  Kagawa teaches performing the method using coagulation inhibitors such as Lupus anticoagulant (LA) (see page 3 – reads on a reference sample) and factor VIII and IX inhibitors (see page 9).  Liestol (Thrombosis Research, 2002; Applicant IDS) teaches mixing test plasma and normal pooled plasma and measuring dilute activated thromboplastin time (dAPTT) and dilute Russell viper venom time (dRVVT) to determine presence of Lupus anticoagulant (LA) in the samples (see abstract, see 177 col. 2).  Leistol teaches pooling plasma samples from a plurality of healthy persons and performing statistical processing of the samples to determine standard ranges/reference values (see pg. 178 Materials and methods, section 2.1- 2.4, Fig. 1, section 2.5).  Leistol teaches the coagulation inhibitors to be LA, warfarin and the coagulation factors to be Factors V, VIII and IX (see section 3.5 – reads on  a reference sample).  The additional limitations in claims 8-11 do not add “significantly more” to the claimed method (Step 2B – No). 
Therefore, the instant invention recited in claims 8-11 is not patent eligible.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Applicants argue the currently amended claims recite 12 specific process steps. Applicants argue some of the steps, steps (1) – (10), are directed to obtaining coagulation times of the various samples and argue these steps are not judicial exceptions. Applicants argue that steps (11) and (12) are directed to obtaining areas of plots under the curve of a plot and using the areas to determine the cause of prolongation of the subject’s blood coagulation time. Applicants argue the overall process comprises a novel series of process steps and therefore claims 8-11 when taken as a whole do not claim a judicial exception (see page 5 of remarks filed 02/18/2022). 
These arguments are not persuasive because as discussed above, the additional steps (1)-(4), (6)-(11) are directed to preparation of blood plasma samples and determining coagulation times of the prepared samples. The steps of preparing blood plasma samples and determining coagulation times of the samples are well known, routine and conventional activities in the art before the effective filing date of the instant invention. Kagawa teaches a blood coagulation mixing test in which normal plasma is added to a test plasma and blood coagulation times such as activated partial thromboplastin time (APTT) and/or prothrombin time (PT) are measured and the reasons for the prolongation of the blood coagulation time is predicted (pg. 1 Introduction).  Kagawa teaches a test plasma is mixed in varying mixing ratio with normal plasma in which all coagulant activities are normal to prepare a series of test samples (0% - test plasma alone, 100% - normal plasma alone, 20% (80% test plasma and 20% normal plasma), 50% and 80%; see page 5 section 3 Methods and evaluation para. 1).  Kagawa teaches measuring APTT or PT for each of the samples, drawing a polygonal line graph wherein the blood coagulation time represent the vertical axis and the ratio % of the normal or test plasma mixed is the horizontal axis (see page 5 section 3 Methods and evaluation para. 2). Kagawa teaches the type of coagulation deficiency (coagulation inhibitor type or coagulation factor deficient type) can be predicted based on the shape of the graph (concave graph is coagulation factor deficient type or convex graph is coagulation factor inhibitor type compared to a straight line (see page 5 section 3 Methods and evaluation para. 3, see Fig. 3a,3b).  Kagawa teaches performing the method using coagulation inhibitors such as Lupus anticoagulant (LA) (see page 3 – reads on a reference sample of a coagulation inhibitor-positive sample) and factor VIII and IX inhibitors (see page 9).  Liestol (Thrombosis Research, 2002; Applicant IDS) teaches mixing test plasma and normal pooled plasma and measuring dilute activated thromboplastin time (dAPTT) and dilute Russell viper venom time (dRVVT) to determine presence of Lupus anticoagulant (LA) in the samples (see abstract, see 177 col. 2).  Leistol teaches pooling plasma samples from a plurality of healthy persons and performing statistical processing of the samples to determine standard ranges/reference values (see pg. 178 Materials and methods, section 2.1- 2.4, Fig. 1, section 2.5).  Leistol teaches the coagulation inhibitors to be LA, warfarin and the coagulation factors to be Factors V, VIII and IX (see section 3.5 – reads on  a reference sample).  The additional limitations in claims 8-11 do not add “significantly more” to the claimed method (Step 2B – No). The claims taken as a whole do not sufficiently integrate the judicial exceptions, the mathematical calculation of determining area in step (5)  and step (11) of claim 8 and the mental step of classifying the subject plasma sample based on the calculated area. Claims 8-11 are not directed to patent eligible subject matter under 35 U.S.C. 101.

Closest Prior Art.
Kagawa (Blood coagulation compensation test, Aug. 2006, Applicant IDS) teaches a blood coagulation mixing test in which normal plasma is added to a test plasma and blood coagulation times such as activated partial thromboplastin time (APTT) and/or prothrombin time (PT) are measured and the reasons for the prolongation of the blood coagulation time is predicted (pg. 1 Introduction).  Kagawa teaches a test plasma is mixed in varying mixing ratio with normal plasma in which all coagulant activities are normal to prepare a series of test samples (0% - test plasma alone, 100% - normal plasma alone, 20% (80% test plasma and 20% normal plasma), 50% and 80%; see page 5 section 3 Methods and evaluation para. 1).  Kagawa teaches measuring APTT or PT for each of the samples, drawing a polygonal line graph wherein the blood coagulation time represent the vertical axis and the ratio % of the normal or test plasma mixed is the horizontal axis (see page 5 section 3 Methods and evaluation para. 2).  Kagawa teaches the type of coagulation deficiency (coagulation inhibitor type or coagulation factor deficient type) can be predicted based on the shape of the graph (concave graph is coagulation factor deficient type or convex graph is coagulation factor inhibitor type compared to a straight line (see page 5 section 3 Methods and evaluation para. 3, see Fig. 3a,3b).  Kagawa teaches performing the method using coagulation inhibitors such as Lupus anticoagulant (LA) (see page 3) and factor VIII and IX inhibitors (see page 9). 
Liestol (Thrombosis Research, 2002; Applicant IDS) teaches mixing test plasma and normal pooled plasma and measuring dilute activated thromboplastin time (dAPTT) and dilute Russell viper venom time (dRVVT) to determine presence of Lupus anticoagulant (LA) in the samples (see abstract, see 177 col. 2). Leistol teaches pooling plasma samples from a plurality of healthy persons and performing statistical processing of the samples to determine standard ranges/reference values (see pg. 178 Materials and methods, section 2.1- 2.4, Fig. 1, section 2.5). Leistol teaches the coagulation inhibitors to be LA, warfarin and the coagulation factors to be Factors V, VIII and IX (see section 3.5).
The prior art does not teach determining area under the curve of a plot of coagulation times vs concentration of the sample as recited in steps (5) and (11). The prior art does not teach determining the cause of a subject’s prolongation of blood coagulation time to be a result of coagulation factor deficiency type or a coagulation factor inhibitor type based on the calculated areas as recited in step (12).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657